DETAILED ACTION

      Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 June 2022.
3.	Applicant’s election of Group III (claim 9) in the reply filed on 27 June 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
4.	The disclosure is objected to because of the following informalities:
	Paragraph [0098], line 6, it appears “1060” (first occurrence) should instead read – 1025 --.
Appropriate correction is required.

    Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim 9 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20 2004 008 708 U1 (hereinafter Fischer).
	At the outset, references to pages/sections/paragraphs are being made with respect to the English translation. 
As for claim 9, Fischer discloses in Fig. 1, for example, an adjustable trowel (see Abstract) comprising: a blade member 1 to manipulate a material (see Description, first paragraph of this section on p. 1), at least two rods (the two shafts or rods of the deformers or thumbscrews 5 as shown in Fig. 1 (first three paragraphs of p. 4) secured to the blade member 1 to apply force onto the blade member (p. 4, 4th paragraph) ; a handle 2, 3, 4 (handle base 4; p. 4, first two paragraphs) connected to the at least two rods to move the blade member 1 (p. 4, 4th paragraph), the handle 4 further comprised of at least two threaded holes or cavities (p. 4, 3rd paragraph); and, at least two lock nuts or locking members 6 releasably secured to the at least two rods (Fig. 1; p. 4, 3rd and 4th paragraphs), the at least two locking members 6 allowing the at least two rods to move vertically through the at least two locking members 6 to adjust a shape and curvature of the blade member 1 (Fig. 1; p. 4, first four paragraphs). 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Ethier, Howg, House, Coon and Hoffman et al. are pertinent to smoothing/spreader or trowel tools with various adjustable blade arrangements.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723